Cope, J. delivered the opinion of the Court
Baldwin, J. concurring.
The question in this case relates to the propriety of an order refusing a new trial, and the ground chiefly relied upon for a reversal is the insufficiency of the evidence to justify the decision. In making the order, the Court acted in the exercise of a sound legal discretion, and upon the evidence embodied in the record we cannot undertake to say that this discretion ivas abused. Our interference, under the circumstances, would be a departure from the rule upon which we have always acted in such cases.
There is nothing in the other point made; and the judgment is therefore affirmed.